                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

                                )
JAMES DAVID LOGAN,              )
          Plaintiff,            )
                                )
                                          Civil Action No.
          v.                    )
                                          18-12394-NMG
                                )
JAMISON CORPORATION and SPECIAL )
FBI AGENT DAVIS,                )
‘’’’’’’’’’Defendants.           )
                                )

                           MEMORANDUM AND ORDER

GORTON, J.

     On November 15, 2018, the Court received a one-page, handwritten

complaint from James David Logan (“Logan”), a prisoner in custody at

a California State Prison in Lancaster, California.   The submission

suggests that money from Jamison Corporation in the amount of

$185,000 was confiscated by FBI Special Agent Mike Davis on May 11,

2011.   The complaint appears to request the appointment of Brianna

Mircheff of the Federal Public Defender’s Office for the Central

District of California.

     Because Logan is a prisoner, his complaint is subject to

preliminary screening.    Under 28 U.S.C. § 1915(A), the Court is

required to conduct a prompt threshold review of prisoner complaints

in civil actions that seek redress from a governmental entity or

officers or employees of a governmental entity, and to summarily

dismiss any claims that are frivolous, malicious, fail to state a

claim on which relief may be granted, or that seek monetary relief
from a defendant who is immune from such relief.   In conducting this

review, the Court liberally construes the plaintiff’s pleadings

because he is proceeding pro se. See Haines v. Kerner, 404 U.S. 519,

520-21 (1972).

     A search of Logan’s litigation history on the federal

Judiciary's Public Access to Court Electronic Records (“PACER”)

service reveals that Logan is a “three-strikes” litigant pursuant to

28 U.S.C. § 1915(g).   See Logan v. Tomer, No. 17-cv-00887 (E.D. Ca.

Sept. 6, 2017) (denying leave to proceed in forma pauperis because

Logan has had at least eight cases dismissed that constitute

“strikes”).   If a plaintiff has three strikes, section 1915(g)

prevents that plaintiff from filing a subsequent in forma pauperis

action unless the plaintiff is in imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

     Even with a liberal construction, the instant action cannot

survive preliminary review because Logan has not alleged facts which

even remotely suggest that he has a viable legal claim and that venue

would be proper in this district.

     Although the Court often affords pro se plaintiffs an

opportunity to amend a complaint in recognition that “basic fairness,

as well as ‘sound prudential reasons,’ counsel against most uses of

the power to dismiss cases sua sponte,” Gonzalez–Gonzalez v. United

States, 257 F.3d 31, 37 (1st Cir. 2001), this is one of those cases

in which it “is crystal clear that the plaintiff cannot prevail and

                                     2
that amending the complaint would be futile.” Id. at 36–37.   To the

extent Logan can pay the $400 filing fee, he may initiate a new civil

action.

     Accordingly, this action is DISMISSED without prejudice pursuant

to 28 U.S.C. § 1915(A).    The clerk shall enter a separate order of

dismissal.

So ordered.
                                     /s/ Nathaniel M. Gorton
                                     Nathaniel M. Gorton
                                     United States District Judge
Dated: December 28, 2018




                                    3
